ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on plaintiffs-appellants’ suggestion of rehearing en banc, and a majority of the judges of this court in active service having voted in favor thereof,
IT IS ORDERED that the above cause shall be reheard by this court sitting en bane. The previous panel’s opinion 983 F.2d 197, is hereby VACATED.